Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20130093103 to Kim et al. (Kim) in view of U.S. Pat Pub. No. 20060231944 to Huang et al. (Huang).
Regarding Claim 1, Kim teaches an integrated circuit(IC) package, comprising: 
a package substrate 10; 
one or more IC 121 chips that are interconnected with the package substrate; and
a plastic structure configured to encapsulate the one or more IC chips 
Kim does not explicitly teach a marking plate having a first major surface and a second major surface, the marking plate being stacked on the one or more IC chips with the first major surface facing the one or more IC chips; with the second major surface of the marking plate being a portion of an outer surface of the IC package.
However, in analogous art, Huang teaches a marking plate 3 (the heat sink may be marked on and therefore reads as a marking plate) over an IC 15 that where the major surface of the marking plate is an exposed outer surface (see Fig. 6 for example), wherein a major surface of the marking plate (facing the IC) is smaller in dimension than a dimension of the IC (facing the heat sink) and also smaller 

Regarding Claim 2, Kim and Huang teach the IC package of claim 1, wherein: the marking plate is formed of at least one of a semiconductor material, a ceramic material, a metal material, and a metal alloy material (Huang, [0039]).

Regarding Claim 3, Kim and Leal Huang the IC package of claim 1, wherein the marking plate is configured to have a stair structure, and the first major surface has a different surface area from the second major surface (see heat sink of Huang).

Regarding Claim 4, Kim and Huang teach the IC package of claim 1, wherein: 
a plurality of bond wires 123 are configured to interconnect the one or more IC chips to the package substrate; and 
the plastic structure is configured to encapsulate the plurality of bond wires (see Fig. 1).

Regarding Claim 5, Kim and Huang teach the IC package of claim 1, wherein the IC package is one of a ball grid array (BGA) package (see Fig. 1), a quad-flat package (QFP), a quad flat non-lead (QFN) package, a land grid array (LGA) package, and a pin grid array (PGA).

Regarding Claim 6, Kim and Huang teach the IC package of claim 1, wherein neighboring IC chips in the one or more IC chips are staggered to provide space for bond wires (See Fig. 1).

Regarding Claim 7, Kim and Huang teach the IC package of claim 1, but do not explicitly teach that the marking plate is configured to have a rectangular cuboid shape that the first major surface and the second major surface have a substantially same surface area.  However, it has long been held that a mere change in shape is obvious to the person of ordinary skill absent a new or unexpected result (MPEP 2144.04(IV)(B)).  Here, applicants how a T shaped heat sink and a cuboid heat sink in Figs. 1 and 2 without a particular showing of why the cuboid shape is significant, except that the two major surfaces have the same area, and there is no discussion as to why that is significant. 

Regarding Claim 8, Kim and Huang teach the IC package of claim 7, wherein: 
a laser penetration depth in the marking plate is shorter than a laser penetration depth in the plastic structure (Applicants list metal as a potential material for the heat sink/ marking plate, and Huang’s heat sink/ marking plate is also metal, and would have the same characteristics such as laser penetration depth).

Regarding Claim 9, Kim and Huang teach the IC package of claim 1, wherein the marking plate has a higher rigidity than the plastic structure (marking plate is copper, plastic structure is resin).

Regarding Claim 21, Kim and Huang teach the IC package of claim 1, wherein the marking plate is included in the IC package such that a thickness of the plastic structure is reduced for a set rigidity of the IC package.  Since the material sets are the same between Kim/ Huang and the instant invention, the combination if Kim/ Huang would also serve to reduce a thickness of the plastic encapsulant for a set rigidity of the IC package.  Throughout the specification, it is merely said that the heat sink/ marking plate should have a higher rigidity than the encapsulant. Since Huang’s materials are metal and metal alloys, they have a higher rigidity than the encapsulant resin.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Huang as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 4788627 to Ehlert et al. (Ehlert).
Regarding Claim 10, Kim and Huang teach the IC package of claim 1, wherein the marking plate has a substantially equal coefficient thermal expansion (CTE) as the one or more IC chips (Applicants’ material set for the marking plate/ heat sink and the IC chip are the same as Huang, metal and silicon respectively; therefore will similarly have substantially equal CTE).
Alternatively, Ehlert teaches in Cols. 1-2, lines 52-11 that a heat sink and the substrate to which it is attached should have a substantially matched CTE. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ehlert to relieve micro-cracking and other thermal stress related problems, as taught by Ehlert in the quoted section.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVREN SEVEN/Primary Examiner, Art Unit 2812